Title: From Benjamin Franklin to Madame Brillon, [before 1 July 1781]
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


[before July 1, 1781]
Pour vous faire mieux comprendre la force de ma Demonstration que vous ne m’aimez pas, je commence par un petit Conte.
Un Mendiant demandoit d’un rich Eveque un Louis en Aumone. Tu es un Extravagant: On ne donne pas des Louis aux Mendiants. Un Ecu, donc. Non: c’est trop. Un Liard, donc:—ou vôtre Benediction. Mon Benediction! Oui; je te le donnerai. Non; je ne l’accepterai pas. Car s’il vaut un Liard, vous ne le voudriez pas me donner.

  Voila comme cet Eveque aimoit son Voisin! Voila sa Charité!— Et si j’examine la vôtre, je ne la trouverai pas beaucoup plus grande. J’ai eu un faim incroyable, & vous ne m’aviez pas donné à manger; J’étois etranger; & j’étois (presque) aussi malade que le Colin de vôtre Chanson; & vous ne m’aviez pas ni réçu, ni gueri, ni même soulagé. Vous qui étés riche comme un Archeveque en toutes les Vertus chretiennes & morales, & qui pouvez m’en sacrifier une petite Portion de quelques unes, sans que la Perte soit visible; vous me dites que cela est trop, & que vous ne voulez pas le faire. Voila votre Charité—à un pauvre Miserable, qui autrefois jouit de l’Affluence, & qui est malheureusement réduit à demander de vos Aumones!— Vous dites, neantmoins, que vous l’aimez. Mais vous ne lui donneriez pas vôtre Amitié, s’il fallut pour cela faire la Depense de le moindre petit Morceau, de la valeur d’un Liard, de vôtre Sagesse!
